Citation Nr: 1721565	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to January 4, 2012.

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD, as of January 4, 2012. 


REPRESENTATION

Veteran represented by:	Ronald Sykstus, Attorney 


ATTORNEY FOR THE BOARD

M.D., Associate Counsel



INTRODUCTION

The Veteran had an honorable period of active service from September 1966 to July 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the U.S. department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective August 1, 2007. 

In June 2011, the Board remanded this appeal. In a March 2012 rating decision, the RO increased the rating for the PTSD to 50 percent effective January 4, 2012. This increase during the appeal did not constitute a full grant of the benefit sought.
Therefore, the Veteran's claim for an increased evaluation for PTSD remains on appeal. See AB v. Brown, 6 Vet. App.35, 39 (1993).

Then in January 2015, the Board remanded this appeal to the RO in order to obtain VA treatment records. For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the January 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to January 4, 2012, the Veteran's PTSD has shown a disability picture that approximates that of occasional decrease in work efficiency and social impairment with deficiencies in areas, such as family relations, thinking, or mood.

 2. As of January 4, 2012, the Veteran's PTSD results in no more than occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW


 1.  Prior to January 4, 2012 the criteria for an initial rating of 30 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. As of January 4, 2012, the criteria for an initial disability rating greater than 50 percent for PTSD have not been met for any period. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Here, VA's duty to notify was satisfied through a notice letter dated in September 2007, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . Here, the Board remanded this appeal in January 2015 in order to obtain VA treatment records. The Veteran's records have been obtained and associated with the claims file. The Board notes that substantial compliance with the past remand instructions has been achieved. See Stegall, 11 Vet. App. 268. There are no outstanding records that have been identified. 

Increased Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the ratings may be staged. See Fenderson v. West, 12 Vet. App. 119 (1999). The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411. All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

A 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442  (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula. See Vazquez-Claudio, 713 F.3d at 116   (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas). In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. Id. at 118   (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.   A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id.   A GAF score thus may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267   (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15  (2001).

Analysis 

The Veteran seeks a higher disability rating for PTSD. The Veteran's PTSD was assigned a 10 percent evaluation from August 1, 2007, pursuant to DC 9411. Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection-- August 1, 2007. 

The Board has considered whether the evidence supports a rating greater than 10 percent from August 1, 2007 to January 4, 2012, and finds that it supports a rating of 30 percent. 

With regard to occupational impairment during this time period, the record reveals that the Veteran has reported that his unemployment is not due to his mental disorder. With regard to symptoms resulting in impairment during this time period, the record reveals that the Veteran's main symptoms were recollections of traumatic events, difficulty sleeping, hypervigilance, nightmares, anxiety and irritability once a week. 

On the September 2008 VA examination, the Veteran endorsed symptoms of intrusive recollections of traumatic event, increased arousal, hypervigilance, and nightmares. He denied suicidal and homicidal ideation and also reported that his sleep impairment interfered with his daily activities. The Veteran is unemployed but contends his unemployment is not due to his mental disorder. He reported that he was married and notes a good relationship with spouse and children. On examination his mood was observed as good and his thought processes were observed as unremarkable. His attention was intact. He was cooperative and friendly and his appearance was clean, neatly groomed, and appropriately dressed.  He is able to understand the outcome of his behavior.  A GAF score of 65 was assigned.

Based on the foregoing, the Board finds that the Veteran's disability picture during this time period more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Thus, a rating of 30 percent is warranted. Id.  

The Board also finds that the evidence does not warrant a rating higher than 50 percent from January 4, 2012. 

Collectively, the lay and medical evidence reflects that during the appeal period, the Veteran's PTSD was manifested predominantly by the following symptoms: anxiety, family stressors, chronic sleep impairment, nightmares, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships (50 percent criteria). The Veteran reported feelings of isolation at times and inability to manage daily stressors including family stressors, but VA treatment records dated January 2017 state that the Veteran was able to cope despite psychosocial stressors. 

The Veteran was scheduled for a further VA psychiatric examination in January 2012 following his claim for an increased rating. The VA examiner indicated that the Veteran's current PTSD symptoms are mild and intermittent in nature and result in mild impairment in psychosocial functioning. The Veteran also reported that his biggest stressor was his health as well as the health of his wife. 

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's disability does not meet criteria under 38 C.F.R. § 4.130  for an evaluation in excess of 50 percent since January 4, 2012.Overall, the Veteran's symptoms more closely approximate the criteria for the current assigned 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. Together, the January 2012 VA examination, treatment records, and Veteran's lay statements do not reflect findings of speech, thought process, or thought content abnormalities. The Veteran consistently denied any suicidal or homicidal thoughts to his care providers. There is no evidence of obsessive ritualistic behavior, impaired impulsive control, or near-continuous panic or depression which interfere with routine ability to function. Moreover, the objective medical evidence during the appeal period shows that the Veteran received a GAF score between 55 and 65, which is indicative of no more than moderate symptoms or moderate difficulty in social or occupational functioning. The score does not indicate symptoms so severe as to result in deficiencies in most areas, thus warranting a 70 percent disability rating.

The evidence also fails to demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. Collectively, the January 2012 VA examination and treatment records, indicate that while the Veteran has had family stressors, the Veteran at times was able to cope with the stress and the Veteran has recently reported that his wife and grandson have moved out and he has felt significantly less stressed. The evidence of record has not shown the Veteran's disability to be manifested by total social and occupational impairment so as to warrant a 100 percent rating.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD. See Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating. However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code. Competent evidence concerning the nature and extent of the Veteran's PTSD was provided by the VA examiner who have interviewed and evaluated him during the current appeal. The medical findings as provided in the January 2012 examination report directly address the criteria under which this disability is evaluated. Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities. 

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.  Accordingly, the Veteran's claim for an increased rating is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD, but no higher, prior to January 4, 2012 is granted subject to the laws and regulations governing monetary awards.

Entitlement to an initial disability rating in excess of 50 percent for PTSD, as of January 4, 2012 is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


